Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of commonly owned patent no. 10,312,944 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Application no.
10,312,944
1











detecting an error in the data; decoding the data using parity data associated with the data and computing a cross-over parity syndrome; and 





correcting the error in the data by performing an XOR operation on the cross-over parity syndrome and the parity data.



























wherein reading the data includes correcting an error in the data by performing a decoding operation on the data using cross-over bits parity data based on cross-over bits and computing a cross-over bits parity syndrome, wherein the error in the data is located at a particular intersection of column codewords and row codewords; and performing an XOR operation on the cross-over bits parity syndrome and the cross-over bits in response to a syndrome of the decoding operation being non-zero and errors associated with an 11 stall pattern.


 10,312,944. Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of commonly owned patent no. 10,312,944. Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of commonly owned patent no. 10,312,944. Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of commonly owned patent no. 10,312,944. Although the claims at issue are not identical, they are not patentably distinct from each other.

6.	Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of commonly owned patent no. 10,312,944 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Application no.
10,312,944
8














encoding the data and the parity data with a second code; and storing the encoded data in an array of memory cells
























reading the data from the memory device, wherein reading the data includes correcting errors in the data by performing a decoding operation on the data using the parity data for cross- over bits and computing a cross-over bits parity syndrome; and performing an XOR operation on the cross-over bits parity syndrome and the cross-over bits in response to the cross-over 


7.	Similarly, Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of commonly owned patent no. 10,312,944. Although the claims at issue are not identical, they are not patentably distinct from each other.

8.	Similarly, Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17  of commonly owned patent no. 10,312,944. Although the claims at issue are not identical, they are not patentably distinct from each other.

9.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,903,860 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Application no.
10,903,860
1










performing a read operation on data storing an array of memory 



computing a cross-over parity syndrome; and 
correcting the error in the data by performing an XOR operation on the cross-over parity syndrome and the parity data.





















creating parity data for a number of cross-over bits by performing an 
computing a cross-over parity syndrome; and 
correcting an error in the data by performing an XOR operation on the cross-over parity syndrome and the parity data.


7.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned patent no. 10,903,860. Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of commonly owned patent no. 10,903,860. Although the claims at issue are not identical, they are not patentably distinct from each other.
 10,903,860. Although the claims at issue are not identical, they are not patentably distinct from each other.
10.	Similarly, Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of commonly owned patent no. 10,903,860. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worley, III et al. US patent no. 4,958,350 (Hereinafter Worley).
12.	In regard to claim 1, Worley teaches:
A method for performing an error correction code (ECC) operation, comprising: 
(Figures 3A/B in Worley)
performing a read operation on data storing an array of memory cells; 
(Figures 3A/B and col. 5, lines (40-45) in Worley)
detecting an error in the data; 
(Col. 5, lines (55-65) in Worley)
decoding the data using parity data associated with the data and computing a cross-over parity syndrome; and 
(Col. 6, lines (5-30) in Worley)
	Note: The check bi tin figure 3A corresponds to the “cross-over” parity.
correcting the error in the data by performing an XOR operation on the cross-over parity syndrome and the parity data.
(Col. 6, lines (5-30) in Worley)
13.	In regard to claim 2, Worley teaches:
The method of claim 1, wherein the method includes performing the XOR operation on the cross-over parity syndrome and the parity data in response to reaching an error floor when decoding the data.
(Col. 6, lines (5-30) and col. 5, lines (55-65) in Worley)
14.	In regard to claim 3, Worley teaches:
The method of claim 1, further including updating the cross-over parity syndrome based on a second error that is corrected during the decode.
(Col. 6, lines (5-30) and col. 5, lines (55-65) in Worley)
15.	In regard to claim 4, Worley teaches:
The method of claim 1, further including determining that a particular column codeword has a non-zero syndrome.
(Col. 6, lines (5-30) and col. 5, lines (55-65) in Worley)

The method of claim 1, further including determining that a particular row codeword has a non-zero syndrome.
(Col. 6, lines (5-30) and col. 5, lines (55-65) in Worley)
17.	In regard to claim 6, Worley teaches:
The method of claim 1, wherein the method includes correcting errors in the data located at a particular intersection.
(Figure 3A, ref. (22) and Col. 6, lines (5-30) in Worley)
18.		In regard to claim 7, Worley teaches:
The method of claim 1, wherein decoding the data including using a product code decoding operation.
(Figures 3A/B and col. 1, lines (40-50) and Col. 5, lines (25-35) in Worley)
19.		Claims 8-14 are rejected for the same reasons as per claims 1-7.
20.		Claims 15-20 are rejected for the same reasons as per claims 1-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112